Order entered May 6, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00360-CV

                             RONALD SUTHERLAND, Appellant

                                                 V.

              HEATHER MICHELLE MAUM NEE BEAM, ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-16303

                                             ORDER
       Appellant filed his brief on the merits on May 1, 2019. Before the Court is appellant’s

motion asking this Court to suspend all rules of appellate procedure. Because appellant filed his

brief on the same date, we construe the motion as seeking suspension of the rules setting forth

the requirements for an appellant’s brief. See TEX. R. APP. P. 38.1. We GRANT the motion to

the extent that we SUSPEND the requirements that the brief include a table of contents, index

of authorities, and an appendix. See id. 38.1(b), (c), (k).

       The Court has reviewed appellant’s brief and notes that it is deficient in the following

respects:

       1.      It does not contain a concise statement of the case, the course of proceedings, and
               the trial court’s disposition of the case supported by record references. See id.
               38.1(d).
       2.     It does not concisely state all issues presented for review. See id. 38.1(f).

       3.     It does not contain a concise state of the facts supported by record references. See
              id. 38.1(g).

       4.     The argument does not contain appropriate citations to the record. See id. 38.1(i).

On the Court’s own motion, we ORDER appellant to file, by June 6, 2019, an amended brief

correcting the noted deficiencies. It appears to the Court that appellant does not have access to

the clerk’s record for purposes of including citations to the record in his amended brief.

Accordingly, we DIRECT the Clerk of this Court to send a paper copy of the clerk’s record to

appellant.




                                                     /s/     BILL WHITEHILL
                                                             JUSTICE